
	
		II
		112th CONGRESS
		2d Session
		S. 3210
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2012
			Mr. Brown of
			 Massachusetts (for himself and Mr.
			 Burr) introduced the following bill; which was read twice and
			 referred to the Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to modify the
		  treatment under contracting goals and preferences of the Department of Veterans
		  Affairs for small businesses owned by veterans of small businesses after the
		  death of a disabled veteran owner, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans' Small Business Opportunity
			 Act of 2012.
		2.Modification of
			 treatment under contracting goals and preferences of Department of Veterans
			 Affairs for small businesses owned by veterans of small businesses after death
			 of disabled veteran owners
			(a)In
			 generalSection 8127(h) of
			 title 38, United States Code, is amended—
				(1)in paragraph (3),
			 by striking rated as and all that follows through
			 disability. and inserting a period; and
				(2)in paragraph (2),
			 by amending subparagraph (C) to read as follows:
					
						(C)The date that—
							(i)in the case of a surviving spouse
				of a veteran with a service-connected disability rated as 100 percent disabling
				or who dies as a result of a service-connected disability, is 10 years after
				the date of the veteran's death; or
							(ii)in the case of a surviving spouse
				of a veteran with a service-connected disability rated as less than 100 percent
				disabling who does not die as a result of a service-connected disability, is
				three years after the date of the veteran's
				death.
							.
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 the date that is 180 days after the date of the enactment of this Act and shall
			 apply with respect to contracts awarded on or after such date.
			
